NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
JAMES E. RICHARDSON,
Claimcm.t-Appellant, -
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Resp0nclent-Appellee.
2011-7156 _
Appea1 from the United States C0urt of Appea1s for
Veterans Clain1s in case n0. 09-2658, Judge A1an G.
Lance, Sr.
` 0N M0T10N
ORDER
James E. Richards0n moves for a 60-day extension of
time, until June 1, 2012, to file his reply brief
Up0n consideration thereof
IT ls ORDERED THA'1‘:

RICHARDSON V. DVA 2
The motion is granted
FOR THE COURT
 0 5  /s/ Jan H0rbal__\[
Date J an H0rba1y
C1erk
cc: Kenneth M. Carpenter, Esq.
L. Misha Preheim, Esq.
FILED
921 ' u.s. c0unTo\=APPsALs\=0n
rHErEnERALc1ncu1r
APR 05 2012
JAN HORBAL¥
. CLERK